UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4896



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER C. DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-02-69)


Submitted:   August 25, 2004             Decided:   November 15, 2004


Before WIDENER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald E. Justice, Jr., GASPERSON & JUSTICE, P.A., Hendersonville,
North Carolina, for Appellant. Robert J. Conrad, Jr., United States
Attorney, Donald D. Gast, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Christopher Chad Davis appeals his conviction for assault

on an officer with a dangerous weapon, in violation of 18 U.S.C.A.

§ 111 (West 2000 & Supp. 2004), alleging that the evidence was

insufficient to support the conviction. Construing the evidence in

the light most favorable to the Government, we find that any

rational factfinder could have found the essential elements of the

crime beyond a reasonable doubt.       Glasser v. United States, 315

U.S. 60, 80 (1942).   Accordingly, we affirm Davis’ conviction.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                               - 2 -